Concurring Opinion by
Williams, J.:
. The bill filed avers that plaintiffs were the officers of the Loyal Orange Institution of the TJ. S. A., and prays, inter alia, for an injunction “requiring the several de*570fendants to take the necessary action to completely restore to the Supreme Grand Lodge' and the State Grand Lodge, or their properly constituted officers, their several prerogatives and rights as officers thereof.” The answer denies that the plaintiffs were, and avers that the defendants are the officers of the society. The court below dismissed the bill because, inter alia, the “plaintiffs therefore have failed to demonstrate that the election held on August 11,1913, pursuant to the notices sent out by Donaldson, acting as State grand master, was a valid one and that the officers elected at that time and place are the duly elected officers of the State Grand Lodge and entitled to the records, books, etc., of the order.”
The issue thus raised and disposed of was the title to office, and, as quo warranto is the exclusive remedy to try title to office in a corporation: Gallagher v. McAdams, 49 Pa. Superior Ct. 81, the court below had no jurisdiction in a proceeding in equity to pass upon the question. The fact that as a collateral matter the bill prayed for the restoration of a property does not change the issue : Bedford Springs Co. v. McMeen, 161 Pa. 639.
Where the court has general jurisdiction of the subject-matter the parties may, by express agreement, waive the form of action and agree to treat the decree as. if made in an action of quo warranto: Hayes v. Sturges, 215 Pa. 605. No such action was taken; on the contrary the defendants expressly objected to the jurisdiction of the court below and contended there that quo warranto was the proper proceeding. The bill should have been dismissed in the court below for want of jurisdiction.
Eor this reason I would'dismiss the appeal.